         Case 1:20-cv-03604-SDA Document 23 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         3/17/2021
 Patricia Young,

                                Plaintiff,
                                                            1:20-cv-03604 (MKV) (SDA)
                   -against-
                                                            ORDER
 Andrew Saul, Commissioner of Social
 Security,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Pursuant to the Court’s Order dated February 8, 2021 (ECF No. 20), Plaintiff’s Reply brief

was due by March 10, 2021. If no Reply is filed by Wednesday, March 24, 2021, the Court will

deem the parties’ cross-motions fully briefed.

SO ORDERED.

DATED:        New York, New York
              March 17, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
